ON MOTION FOR RELINQUISHMENT OF JURISDICTION
PER CURIAM.
While confined as a prisoner at Panama City Correctional Institution, appellant was charged with escape. He pled no contest in exchange for certain sentencing concessions by the state. The assistant public defender representing appellant has filed an initial brief which raises only one issue, that the lower court erred in failing to award jail time credit since Jones remained in custody but the sentence he was serving *802at the time of the escape expired prior to sentencing on the escape conviction. Ap-pellee moves for relinquishment of jurisdiction showing that an order granting jail time credit has been entered but conceding that appellant still has not obtained the full jail time credit for which he qualifies. Rather than granting the motion, we construe it as a confession of error and reverse and remand this cause for entry of an order which grants appellant all jail time credit to which he is legally entitled.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.